DECISION
A case management conference was held on January 13, 2009. Judy St. Onge appeared on her own behalf. Joyce Kehoe represented Defendant.
At issue is Plaintiff's claim for a disabled veteran's property tax exemption for the 2002-03 tax year. Defendant denied the application on August 11, 2008.
Although the Complaint listed some subsequent tax years, no application was ever submitted for Defendant's review. There is no later action for the court to review.
                           I. STATEMENT OF FACTS
Plaintiff submitted an application pursuant to ORS 307.250 through ORS307.2831 seeking the exemption available to certain disabled war veterans. It specifically listed the tax year applied for as 2002-03. It was received by Defendant on July 28, 2008.
Defendant denied the 2002-03 claim because "the effective date of your disability is after July 1, 2002." (Def's Ex B.)
During the conference, the parties discussed the 2009-10 tax year and what was needed to qualify Plaintiff. Defendant's representative agreed to mail the necessary forms and assist Plaintiff with their timely completion. It appears there is a strong likelihood that the exemption will be obtained for future years. *Page 2 
                                II. ANALYSIS
An application for the 2002-03 tax year was due not later than July 1, 2002. Plaintiff was several years too late with the formal application for that earlier tax period.
To qualify for the exemption, an applicant must meet certain strict requirements. One of those is, at the time of application, be certifiedfor that year as at least partially disabled. ORS 307.250. Plaintiff's effective date of disability, according to papers submitted, was after July 1, 2002, past the July 1, 2002, due date.
                              III. CONCLUSION
Based on the evidence submitted, there is no error or omission shown in Defendant's official actions for the 2002-03 tax year.
Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is denied.
Dated this ______ day of February 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on February5, 2009. The Court filed and entered this document on February 5,2009.
1 All references to the Oregon Revised Statutes are to 2007. *Page 1